            Case 3:20-cv-00791-JR        Document 21      Filed 07/10/20     Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON




    LEANNE J. HENSLEY,

                     Plaintiff,

           v.                                                         Case No. 3:20-cv-00791-JR

    NIKE, et. al.,                                                       OPINION AND ORDER


                     Defendants.



MOSMAN, J.,

          On June 8, 2020, Magistrate Judge Jolie A. Russo issued her Findings and

Recommendation (“F&R”) [ECF 15] recommending that Plaintiff’s Motion for Change of Judge

[ECF 14] should be denied. Plaintiff objected [ECF 19]. 1

                                           DISCUSSION

          The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of



1
    As of the writing of this Opinion and Order, Defendants have not appeared in this case.


1 – OPINION AND ORDER
         Case 3:20-cv-00791-JR          Document 21       Filed 07/10/20     Page 2 of 2




the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(1)(C).

                                         CONCLUSION

       Upon review, I agree with Judge Russo’s recommendation and I ADOPT the F&R [15] in

full. I DENY Plaintiff’s Motion for Change of Judge [14].

       IT IS SO ORDERED.

       DATED this 10 day of July, 2020.


                                                             ~
                                                             ____________________________
                                                                        u) ffk4-J1UZ1t,,
                                                             MICHAEL W. MOSMAN
                                                             United States District Judge




2 – OPINION AND ORDER
